UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6672




In Re:   OSCAR LEE SYKES,




                                                      Petitioner.



                On Petition for a Writ of Mandamus
                        (4:04-cv-2329-RBH)


Submitted: May 16, 2006                       Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oscar Lee Sykes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Oscar   Lee   Sykes     petitions   for   a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

for a temporary restraining order and cross-motion for summary

judgment. He seeks an order from this court directing the district

court to act.      We find there has been no undue delay in the

district court. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the mandamus petition.             We dispense with

oral   argument    because   the    facts   and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            PETITION DENIED




                                    - 2 -